Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a filament or thread which suspends the sheet stock and enables it to swing” (examiner notes that no element number is shown or identified for this nor is it clearly shown in the figures) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 14 of copending Application No. 16059591. Method claims 1, 11, and 14 of 16059591 are very similar and would be obvious in view of method claims 1 and 12 of the instant application because they are effectively obvious variants of one another.

This is a provisional nonstatutory double patenting rejection.

Examiner Note
The examiner strongly encourages the applicant to consider the 112 rejections below.
The examiner is amenable to an interview regarding the instant application.

Response to Arguments
Applicant’s arguments, see pages 11 and 12, filed 3/4/2022, with respect to 35 U.S.C 112(a) for claims 1, 12, and 20 have been fully considered and are persuasive. 

Applicant’s arguments, see page 12, filed 3/4/2022, with respect to 35 U.S.C 112(a) for claims 26 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 12/6/2021 has been withdrawn because the claims were amended. 

Applicant's arguments filed 3/4/2022 with regards to claims 1, 3, 7, 12-15, 18, 20, 21, and 24 have been fully considered but they are not persuasive. The recitation of “moveable element” is not positively recited in the specification and claims and as such, the examiner is unsure how to interpret this recitation.  The examiner respectfully believes there is an interchange happening between moveable element and rotor as well as between actuator and moveable element and as such it is indeterminable which is which.  The examiner respectfully believes that the applicant means to refer to rotating rotor element 220 as the moveable element but it is not clear.  Further, the way that claim 7 recites the movable element comprising a rotor is interpreted as the movable element being capable to be a rotor.  For clarity of record and in the interest of compact prosecution the examiner recommends changing moveable element to rotor and actuator to axle holder if this is what the applicant intends to mean. The recitation of moveable element and actuator are broad enough such that the examiner believes the prior art of record still reads on this.
Applicant’s arguments, see page 12, filed 3/4/2022, with respect to claim 4 omission of the word “of” have been fully considered and are persuasive.  The rejection of 12/6/2021  has been withdrawn.  This was an error in how the software used by the examiner transposed the claims in OCR mode.

Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. The 103 rejections of 12/6/2021 stand because applicant’s amendments don’t serve to clarify the record nor to narrow limitations and the claims as amended are broad enough and unclear enough that the examiner respectfully believes the prior art of record still reads on the claims presented on 3/4/2022.  

With regards to applicants’ arguments regarding the AFCP are considered but are moot in light of the filing of the RCE.  Examiner does note that the after final response of 2/24/22 was done under pre-pilot practice NOT under the AFCP guidelines. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is unclear as to what is required steps compared to what is intended use.  The preamble claims the method of making  “a moveable element of an actuator” but not the manufacture of the entire actuator.  Thus it would not be clear to one skilled in the art if the claimed “forming the actuator from a two-dimensional sheet stock using the laser by laser cutting the sheet stock; and laser folding the cut sheet stock to make the actuator three dimensional” is part of the claimed method or merely attempting to claim a use for the formed moveable element”.  The claim will be examined as actually claiming “A method of using a laser for forming and releasing an actuator and a moveable element of the actuator, the method comprising:”.

Claim 12 is unclear as to what is required steps compared to what is intended use.  The preamble claims the method of making  “a moveable element of an actuator” but not the manufacture of the entire actuator.  Thus it would not be clear to one skilled in the art if the claimed “laser folding the cut the sheet stock with the laser beam so as to make the actuator three- dimensional” is part of the claimed method or merely attempting to claim a use for the formed moveable element”.  The claim will be examined as actually claiming “A method of forming and releasing an actuator and a moveable element of the actuator, the method comprising:”.

Claim 20 is unclear as to what is required steps compared to what is intended use.  The preamble claims the method of making  “a moveable element of an actuator” but not the manufacture of the entire actuator.  Thus it would not be clear to one skilled in the art if the claimed “a laser configured to direct a laser beam to the sheet stock in the flat area and form laser cuts to the sheet stock, laser fold the cut sheet stock so as to make the actuator three- dimensional actuator”.  The claim will be examined as actually claiming “Apparatus for forming and releasing an actuator and a moveable element of the actuator comprising:”.

Claim 1 recites the limitation "the cut sheet stock".  There is insufficient antecedent basis for this limitation in the claim.  The interpretation is that the applicant means to recite “the cut two-dimensional sheet stock” for the purposes of clarity.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of "under normal operation" is undefined in the specification and one skilled in the art would not be able to understand what applicant considers "normal operation" for every possible movable element of every possible actuator (as applicants claim does not limit it to specific types of such). The examiner is interpreting this to mean while the manufactured device is in use.  The term “normal” in the claims is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 3, 4, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “to assist in assembly of the actuator” is unclear.  It is not clear how the laser is being used and what constitutes assisting to one skilled in the art.  The term “assist” in the claims is a relative term which renders the claim indefinite. The term “assist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art is not apprised of what level of interaction or use rises to meet the “assist” limitation.


Claim 4 recites the limitation "the element".  There is insufficient antecedent basis for this limitation in the claim.  The interpretation is that this is the moveable element per claim 1 of which claim 4 depends.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “comprises a rotor moveable within an axle holder” is unclear because the way in which this is written brings in a rotor which is a subset of the moveable element of the actuator and it is also unclear where the axle holder comes from and what purpose it serves in the application.  One skilled in the art would be confused how the claims link the axle holder and rotor to the actuator and moveable element based upon how the claims are written. The examiner believes it might be more helpful to the application to use the same language for the parts throughout the claims and specification.  The use of moveable element and actuator could be better written as rotor and axle holder throughout the application if this is what the applicant means in the application thus the axle holder is considered to be the claimed actuator. 

Claim 10 recites the limitation "the sheet stock".  There is insufficient antecedent basis for this limitation in the claim.  The sheet stock is not recited in previous claims of which claim 10 depends, it is suggested to change this to “the cut two-dimensional sheet stock” for clarity of record.

Claim 12 recites the limitation "the sheet stock".  There is insufficient antecedent basis for this limitation in the claim.  The sheet stock is not recited in previous claims of which claim 10 depends, it is suggested to change this to “the cut two-dimensional sheet stock” for clarity of record.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “comprises a rotor moveable within an axle holder” is unclear because the way in which this is written brings in a rotor which is a subset of the moveable element of the actuator and it is also unclear where the axle holder comes from and what purpose it serves in the application.  One skilled in the art would be confused how the claims link the axle holder and rotor to the actuator and moveable element based upon how the claims are written. The examiner believes it might be more helpful to the application to use the same language for the parts throughout the claims and specification.  The use of moveable element and actuator could be better written as rotor and axle holder throughout the application if this is what the applicant means in the application thus the axle holder is considered to be the claimed actuator. 

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “material between the element and the sheet stock” is unclear because the applicant is not identifying which element, the term element can be any part of the mechanism of claim 1. The interpretation, however, is that the applicant intends to mean the moveable element per claim 1 of which claim 10 depends.  For clarity of record, the examiner recommends changing this to the moveable element in future claim sets. 

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear structure for one skilled in the art.  One skilled in the art would not be apprised when or how the filament is attached to the sheet stock thus making it unclear as to how the claim is interpreted.  One skilled in the art may interpret it possibly reading on being part of the reels or part of the guide element and thus the different possible conflicting interpretations create indefiniteness in the claim.  Examiner further notes that various interpretations of this conflict with the independent claim limitation of “the cuts, folds and release of the moveable element are solely accomplished by the laser” as appears it may be part of the folding/releasing of the actuator.  Par. 31 recites a thin filament as part of an experimental test for the invention to test mass but does not seem to positively recite how it ties into the functionality of the invention disclosed in the apparatus of claim 20.  Further, the drawings do not help (see drawing objection above) the reader to ascertain how this filament or thread ties into the invention, the specification cites fig. 5 in par. 31 but there is no way to determine what is the filament or thread is in the drawings to determine its structural relationship in the patent.     

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  he recitation of “comprises a rotor moveable within an axle holder” is unclear because the way in which this is written brings in a rotor which is a subset of the moveable element of the actuator and it is also unclear where the axle holder comes from and what purpose it serves in the application.  One skilled in the art would be confused how the claims link the axle holder and rotor to the actuator and moveable element based upon how the claims are written. The examiner believes it might be more helpful to the application to use the same language for the parts throughout the claims and specification.  The use of moveable element and actuator could be better written as rotor and axle holder throughout the application if this is what the applicant means in the application thus the axle holder is considered to be the claimed actuator.

Claims 3-8, 10-11, 13-18, 20-23, and 26-29 are also rejected due to their dependence to one or more of the above rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 11, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”). 
Regarding claim 1, GITLIN teaches, A method of using a laser for forming and releasing a moveable element of an actuator (abstract; par. 3; while GITLIN does not teach a rotor, GITLIN teaches making bent sheet metal parts which is obvious that a part can be made or used as a rotor), the method comprising: forming an actuator (par. 67; metal sheet 10) from sheet stock (par. 5 teaches stock sheet metal) using a laser (claim 4 teaches a laser cutter), where the actuator is three dimensional (figure 3 shows the metal sheet 10 being 3 dimensional); and releasing the moveable element of the actuator from the sheet stock using the laser so that the moveable element (par. 53 and fig.3 teach metal sheet 10 being bent which is a form of being movable) is made moveable relative to the rest of the actuator during normal operation of the actuator wherein the laser cutting, laser folding, and releasing the moveable element are solely accomplished by the laser (par. 12 teaches cutting slots through the metal which is analogous to material being released; par. 71 and figures 10e and 10f teach semi-circular slots which would be obvious to have a portion that is released upon cutting completion to form the slots in the material). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include A method of using a laser for forming and releasing a moveable element of an actuator, the method comprising: forming an actuator from sheet stock using a laser, where the actuator is three dimensional; and releasing the moveable element of the actuator from the sheet stock using the laser so that the moveable element is made moveable relative to the rest of the actuator during normal operation of the actuator, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15).

Regarding claim 5, GITLIN teaches, wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15)

Regarding claim 6, GITLIN teaches, wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15).

Regarding claim 11, GITLIN teaches, wherein the forming of the actuator with the laser comprises localized laser heating (laser cutter is taught in par. 7, laser cutting comprises a high energy beam which is known in the art to locally heat a substrate such that it may cut it) to generate plastic stresses (par. 10 teaches stress) for bending at least a portion of the sheet stock (par. 10 teaches bending).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the forming of the actuator with the laser comprises localized laser heating for bending at least a portion of the sheet stock, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15)

Regarding claim 26, GITLIN teaches, wherein the laser cutting comprises: cutting material between the element and the sheet stock to leave just one or more release beams joining the two (par. 13 and 14 teach etching and following up by cutting through the material which is analogous to leaving material or thinning the metal prior to a final cut), and the releasing comprises: removing the one or more release beams to physically separate the element from the sheet stock (par. 13 and 14 teach etching and following up by cutting through the material which is analogous to leaving material or thinning the metal prior to a final cut).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the laser cutting comprises: cutting material between the element and the sheet stock to leave just one or more release beams joining the two, and the releasing comprises: removing the one or more release beams to physically separate the element from the sheet stock, as suggested and taught by GITLIN, for the purpose of providing an advantage that the part has aesthetic as well as practical advantages since there are no cut regions that need to filled in (par. 15).

Claim 3, 4, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of US 20180222604 A1 GARUS (hereinafter “GARUS”). 

Regarding claim 3, GITLIN teaches The method of claim 1 as discussed above and further.  GITLIN does not teach further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion. Along the same field of endeavor, GARUS is considered analogous art because GARUS discloses a laser ablation propulsion device (GARUS abstract).  GARUS teaches further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion to assist in assembly of the actuator (par. 55 teaches the method of creating laser propulsion onto an element which would be obvious to try with the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion to assist in assembly of the actuator, as suggested and taught by GARUS, for the purpose of providing a means to advantageously allow the overall assembly is subject to an acceleration according to the well-known relationship F=ma (GARUS par. 55).

Regarding claim 4, see 112 above, GITLIN and GARUS teach the method of claim 1 as discussed above.  GITLIN and GARUS disclose the claimed invention except for wherein, upon releasing the element of the actuator from the sheet stock, the element freely falls under its own weight into position to assist in assembly the actuator.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit propulsion using laser ablation of the previous claim 3, since it has been held that omission of an element and its function in combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In the instance case, the omitted element would not be required in that its removal solely eliminates its function of propulsion of claim 3.  Further, one would have been motivated to omit the element in order to allow for the claim limitations of claim 4 wherein, upon releasing the element of the actuator from the sheet stock, the element freely falls into position to assist in assembly the actuator.

Regarding claim 27, GARUS teaches, wherein the laser ablation propulsion uses the same laser used to laser cut and laser fold the sheet stock (claim 1 teaches a laser ablation propulsion device and claim 8 teaches using the same laser ablation propulsion device to cut up space debris).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include/such that wherein the laser ablation propulsion uses the same laser used to laser cut and laser fold the sheet stock, as suggested and taught by GARUS, for the purpose of providing a means to advantageously have a laser that generates force by vaporizing the surface thereof, and serves as a means of propulsion while transforming a material into gas (GARUS par. 23).

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of DE 10040978 A1 WEGENER (hereinafter “WEGENER”). 
Regarding claim 7, see 112 above, GITLIN teaches The method of claim 1 as discussed above.  GITLIN does not teach wherein the moveable element of the actuator comprises a rotor moveable within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).  WEGENER teaches wherein the moveable element of the actuator comprises a rotor (rotor…laminations 2) moveable within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, such that wherein the moveable element of the actuator comprises a rotor moveable within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale


Regarding claim 8, GITLIN and WEGENER teach The method of claim 7 as discussed above and WEGENER further discloses wherein forming the rotor and axle holder comprises: releasing the rotor from the sheet stock, so that the rotor freely falls under its own weight into position into the axle holder (page 5 par. 5 teaches cutting and that the inner part falls out and is removed).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein forming the rotor and axle holder comprises: releasing the rotor from the sheet stock, so that the rotor freely falls under its own weight into position into the axle holder, as suggested and taught by WEGENER, for the purpose of providing a means to advantageously remove (page 5, par. 5).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of CN 100398249 C KIYOKI (hereinafter “KIYOKI”). 

Regarding claim 10, GITLIN teaches the method of claim 1 as discussed above.  GITLIN does not teach wherein the sheet stock is positioned between a supply reel and a take-up reel and the method further comprises: forming and releasing a first actuator from the sheet stock using the laser; moving the sheet stock from the supply reel to the take-up reel; and forming and releasing a second actuator from the sheet stock using the laser. Along the same field of endeavor, KIYOKI is considered analogous art because KIYOKI discloses a laser cutting device (abstract).  KIYOKI teaches wherein the sheet stock (sheet material 11) is positioned between a supply reel (coiled material 10) and a take-up reel (collection box 80) and the method further comprises: forming and releasing (page 14 par. 1 to par. 6) a first actuator (good part 12) from the sheet stock using the laser (page 14 par. 1 to par. 6); moving the sheet stock from the supply reel to the take-up reel (page 14 par. 1 to par. 6); and forming and releasing a second actuator from the sheet stock using the laser (page 14 par. 1 to par. 6; The mere duplication of parts has no patentable significance unless new and unexpected result is produced).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include wherein the sheet stock is positioned between a supply reel and a take-up reel and the method further comprises: forming and releasing a first actuator from the sheet stock using the laser; moving the sheet stock from the supply reel to the take-up reel; and forming and releasing a second actuator from the sheet stock using the laser, as suggested and taught by KIYOKI, for the purpose of providing a means to advantageously benefit with the stamping parts, and can provide the frontier of web-handled (KIYOKI page 14, par.1) 

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of US8828116B2 FUWA (hereinafter “FUWA”) . 
Regarding claim 14, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI does not teach further comprising operating a 3D printer to deposit material on the moveable element. Along the same field of endeavor, FUWA is considered analogous art because FUWA discloses a method for manufacturing a three-dimensional shaped object by irradiating a powder with a light beam has been known (column 1 lines 26-28) which involves depositing material onto an element and is a form of 3d printing.  FUWA teaches further comprising operating a 3D printer to deposit material on the moveable element (column 3 lines 32-36).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include further comprising operating a 3D printer to deposit material on the moveable element (column 3 lines 32-36), as suggested and taught by FUWA, for the purpose of providing a means of advantageously producing a three-dimensional shaped object (FUWA lines 34-35).

Regarding claim 21, KIYOKI and GITLIN teach The apparatus of claim 20 as discussed above.  KIYOKI does not teach further comprising a 3D printer configured to deposit material on the moveable element formed by the laser. Along the same field of endeavor, FUWA is considered analogous art because FUWA discloses a method for manufacturing a three-dimensional shaped object by irradiating a powder with a light beam has been known (column 1 lines 26-28) which involves depositing material onto an element and is a form of 3d printing.    FUWA teaches further comprising a 3D printer configured to deposit material on the moveable element formed by the laser.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include further comprising a 3D printer configured to deposit material on the moveable element formed by the laser, as suggested and taught by FUWA, for the purpose of providing a means of advantageously producing a three-dimensional shaped object (FUWA lines 34-35).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of US 20180222604 A1 GARUS (hereinafter “GARUS”). 
Regarding claim 15, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI does not teach further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion to assist in assembly of the actuator. Along the same field of endeavor, GARUS is considered analogous art because GARUS discloses a laser ablation propulsion device (GARUS abstract).  GARUS teaches further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion to assist in assembly of the actuator (par. 55 teaches the method of creating laser propulsion onto an element which can be used in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include further comprising moving the moveable element with respect to the sheet stock using laser ablation propulsion to assist in assembly of the actuator, as suggested and taught by GARUS, for the purpose of providing a means to advantageously allow the overall assembly is subject to an acceleration according to the well-known relationship F=ma (GARUS par. 55).

Claims 12, 13, 16, 17, 20, 22,  and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”)
Regarding claim 12, KIYOKI teaches, except where struck through, A method of forming and releasing a moveable element of an actuator (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8), the method comprising: providing: a first reel (coiled material 10) configured for dispensing a two-dimensional sheet stock (page 13 par. 5); a second reel (collection box 80) configured for receiving the sheet stock (page 13 par. 5); a guide element for providing a flat area of the sheet stock between the dispensing and receiving reels (claims 17 and 18 teach flattening and leveling devices which perform the same function as the guide element of the instant application); and a laser (laser cutting device 5) configured to direct a laser beam to the sheet stock in the flat area (page 14 par. 1 to par. 6); wherein the laser cutting, laser folding, and releasing the moveable element are solely accomplished by the laser (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8).  KIYOKI does not teach laser cutting the sheet stock with the laser beam; laser folding the cut sheet stock with the laser beam so as to make the actuator three-dimensional.  GITLIN teaches, except where struck through, laser cutting the sheet stock with the laser beam (claim 4 teaches a laser cutter); laser folding the cut sheet stock with the laser beam so as to make the actuator three-dimensional (par. 70; fig. 10c and fig. 10d show a fold creating part that extends in three dimensions).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include laser cutting the sheet stock with the laser beam; laser folding the cut sheet stock with the laser beam so as to make the actuator three-dimensional, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow for bending sheet metal to form 3-dimensional structures for architecture (GITLIN par. 11).

Regarding claim 13, KIYOKI teaches, except where struck through, further comprising depositing material on the moveable element (page 14 par. 4 teaches sputter that is obviously deposited onto the parts 12 and 13 and is then wiped off).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include further comprising depositing material on the moveable element, as suggested and taught by KIYOKI, for the purpose of providing the advantage of allowing for a part produce with high efficiency and low cost (page 14 par. 4).

Regarding claim 16, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI does not teach wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass. Along the same field of endeavor, GITLIN is considered analogous art because GITLIN discloses A method for bending sheet metal (GITLIN abstract).  GITLIN teaches wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).

Regarding claim 17, KIYOKI and GITLIN teach The method of claim 16 as discussed above and GITLIN further discloses wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).

Regarding claim 20, KIYOKI teaches, except where struck through, Apparatus for forming and releasing a moveable element of an actuator comprising (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8): a first reel (coiled material 10) configured for dispensing sheet stock (page 13 par. 5); a second reel (collection box 80) configured for receiving the sheet stock (page 13 par. 5); a guide element for providing a flat area of the sheet stock between the dispensing and receiving reels (claims 17 and 18 teach flattening and leveling devices which perform the same function as the guide element of the instant application); and a laser (laser cutting device 5) configured to direct a laser beam to the sheet stock in the flat area (page 14 par. 1 to par. 6) and form laser cuts to the sheet stock (page 14 par. 1 to par. 6),  and release the moveable element (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8) wherein the cuts, folds and release of the moveable element are solely accomplished by the laser.  KIYOKI does not teach laser fold the cut sheet stock so as to make the actuator three-dimensional actuator,…. from the sheet stock so that it becomes moveable with respect to the rest of the actuator during normal operation of the actuator  GITLIN teaches, laser fold the cut sheet stock so as to make the actuator three-dimensional actuator (par. 70; fig. 10c and fig. 10d show a fold creating part that extends in three dimensions),…. from the sheet stock so that it becomes moveable with respect to the rest of the actuator during normal operation of the actuator (page 3 par. 5; intact part and good part are movable because it is blanked from the sheet metal and therefore separates relative to the sheet metal page 13 par. 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include laser fold the cut sheet stock so as to make the actuator three-dimensional actuator,…. from the sheet stock so that it becomes moveable with respect to the rest of the actuator during normal operation of the actuator, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow for bending sheet metal to form 3-dimensional structures for architecture (GITLIN par. 11).

Regarding claim 22, KIYOKI and GITLIN teach The apparatus of claim 20 as discussed above.  KIYOKI does not teach wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass. Along the same field of endeavor, GITLIN is considered analogous art because GITLIN discloses A method for bending sheet metal (GITLIN abstract).  GITLIN teaches wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass (claim 1 teaches metal; sheet metal 10 has metal comprising its name and is therefore taught to be metal).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI reference, to include wherein the sheet stock comprises one or more of metal, ceramic, crystalline semiconductors, or glass, as suggested and taught by GITLIN, for the purpose of providing a means to advantageously allow The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).

Regarding claim 23, KIYOKI and GITLIN teach The apparatus of claim 22 as discussed above and GITLIN further discloses wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof (par. 56 teaches bronze, brass and similar metals which encompasses the types of metals disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the metal is nickel, stainless steel, bronze, brass, copper, NiTi shape memory alloy or combinations thereof, as suggested and taught by GITLIN, for the purpose of providing The manufacturer uses the stock metal sheet and cuts, shapes, and bends the metal, as necessary, to manufacture various products (GITLIN par. 5).

Regarding claim 28, KIYOKI and GITLIN teaches, The apparatus of claim 20 however KIYOKI and GITLIN are do not teach further comprising: a filament or thread which suspends the sheet stock and enables it to swing.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.  Thus this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).

Claims 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 100398249 C KIYOKI (hereinafter “KIYOKI”) in view of US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of DE 10040978 A1 WEGENER (hereinafter “WEGENER”).
Regarding claim 18, KIYOKI and GITLIN teach The method of claim 12 as discussed above.  KIYOKI and GITLIN teach do not teach wherein the moveable element of the actuator comprises a rotor moveable within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).  WEGENER teaches wherein the moveable element of the actuator comprises a rotor (rotor…laminations 2) moveable within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include wherein the moveable element of the actuator comprises a rotor moveable within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale



Regarding claim 24, KIYOKI and GITLIN teach The apparatus of claim 20 as discussed above.  KIYOKI does not teach wherein the moveable element of the actuator comprises a rotor moveable within an axle holder. Along the same field of endeavor, WEGENER is considered analogous art because WEGENER discloses a laser cutting device (abstract) used to manufacture stator and rotor laminations for electrical measurement machines (page 2 par. 1).  WEGENER teaches wherein the moveable element of the actuator comprises a rotor (rotor…laminations 2)  moveable within an axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KIYOKI and GITLIN references, to include wherein the moveable element of the actuator comprises a rotor moveable within an axle holder, as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1).

    PNG
    media_image1.png
    250
    470
    media_image1.png
    Greyscale

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020184936 A1 GITLIN (hereinafter “GITLIN”) in view of DE 10040978 A1 WEGENER (hereinafter “WEGENER”) in view of US 20020021480 A1 Auracher (hereinafter “Auracher”) in view of US 20180222604 A1 GARUS (hereinafter “GARUS”).
Regarding claim 29, GITLIN does not teach, wherein the actuator comprises a stationary axle holder and a rotor as the moveable element with the rotor being moveable within the axle holder; the method further comprising: laser folding the axle holder to make the actuator three dimensional; and moving the rotor using laser ablation propulsion into place in the axle holder.   WEGENER teaches, except where struck through, wherein the actuator comprises a stationary axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016) and a rotor (rotor…laminations 2) as the moveable element with the rotor being moveable within the axle holder (stator…laminations 2; in the electromagnetic machine art, it is obvious that rotors are configured to move within stators in the final assembly; see Galco electronics figure 8 below, 2016); Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the GITLIN reference, to include wherein the actuator comprises a stationary axle holder and a rotor as the moveable element with the rotor being moveable within the axle holder; , as suggested and taught by WEGENER, for the purpose of providing as suggested and taught by WEGENER, for the purpose of providing an advantageous means to create electrical measurement machines (WEGENER page 2 par. 1). Auracher teaches, except where struck through, (par. 52 teaches laser folding it is obvious to add to Wegner to make a part three dimensional); Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Wegner reference, to include/such that further comprising: laser folding the axle holder to make the actuator three dimensional, as suggested and taught by Auracher, for the purpose of providing a precise adjustment operation with single-sided accessibility of the laser beam during operation (par. 3). GARUS teaches, and moving the rotor using laser ablation propulsion into place in the axle holder (par. 55 teaches the method of creating laser propulsion onto an element which would be obvious to try with the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Auracher reference, to include and moving the rotor using laser ablation propulsion into place in the axle holder, as suggested and taught by GARUS, for the purpose of providing a means to advantageously allow the overall assembly is subject to an acceleration according to the well-known relationship F=ma (GARUS par. 55).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763